Citation Nr: 1411668	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  11-06 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a bilateral elbow disability.

3.  Entitlement to service connection for residuals from a right hand fracture (right hand disability).

4.  Entitlement to service connection for a cervical spine disability (neck disability).

5.  Entitlement to service connection for a lumbar spine condition (back disability).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2005 to April 2010.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In an August 2012 decision, the Board remanded the issues listed above to the RO via the Appeals Management Center (AMC) in Washington, D.C. for the scheduling of a hearing for the Veteran to be held at the Nashville RO.  The Nashville RO scheduled a travel Board hearing to be held in November 2012 and notified the Veteran of the time, date, and location of the scheduled hearing.  See October 2012  Notice Letter.  The Veteran failed to appear at the hearing and has not provided any evidence or argument regarding the reason for his failure to appear.  38 C.F.R. § 20.702(d).  The Veteran's representative has affirmatively indicated that "[t]he AMC accomplished all task[s] assigned by the Board."  December 2013 Informal Hearing Presentation.  Therefore, the Board finds that there was not good cause for the Veteran's failure to appear and that the request for a hearing is properly deemed withdrawn.  See 38 C.F.R. § 20.702(d).  The requested development has been completed to the extent possible and no further action is necessary to comply with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran injured his left shoulder during a combat incident in Iraq for which the Veteran received the Purple Heart and the Veteran has a current left shoulder disability related to that injury.

2.  The Veteran does not have a bilateral elbow disability.

3.  The Veteran does not have a right hand disability.

4.  The Veteran does not have a cervical spine disability (neck disability).

5.  The Veteran does not have a lumbar spine disability (back disability).


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left shoulder disability have been met.  38 U.S.C.A. § 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).

2.  The criteria for service connection for a bilateral elbow disability have not been met.  38 U.S.C.A. § 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).

3.  The criteria for service connection for a right hand disability have not been met.  38 U.S.C.A. § 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).

4.  The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C.A. § 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).

5.  The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. § 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

a. Left Shoulder

The Veteran asserts entitlement to service connection for a left shoulder disability.

In 2005, while the Veteran was deployed in Iraq, an explosion on or near his vehicle killed several of his fellow soldiers and injured the Veteran.  The Veteran received the Purple Heart for the wounds suffered in that attack.  See, e.g., April 2010 DD Form 214 (documenting receipt of the Purple Heart); July 2010 VA Compensation & Pension Examination (General Medical) (describing injuries sustained in the blast).  There is no dispute that the Veteran suffered an injury to his left shoulder as a result of the explosion.  The Veteran has consistently complained of left shoulder pain since that event and since separation from service.  See, e.g., March 2010 Report of Medical History (indicating continuous shoulder pain since December 2005 blast incident); May 2013 VA Post Deployment Transition Nurse Note (documenting complaints of pain in left arm; "Aching, feels like metal is in the shoulder...his arm and shoulder constantly pop when twisting.").

The shoulder pain has been confirmed by physicians and has been, at least provisionally, diagnosed by medical professionals.  March 2010 Report of Medical Examination ("Impingement sign, painful abduction"); February 2011 VA Post Deployment Transition Provider Note ("Persisting left shoulder pain..."); July 2010 VA Compensation & Pension Examination (General Medical) (noting the Veteran "[s]aw a medic who said he had a rotator cuff injury" and "[c]urrently has grinding and pain).

While the VA examiner concluded that the Veteran has a "normal clinical left shoulder", the record suggests an MRI study would be necessary to determine any persistent soft tissue damage.  See, e.g., February 2011 VA Post Deployment Transition Provider Note ("the imaging was reviewed today which showed no bony abnormality apparent and he is aware that ultimately further MRI imaging prior to orthopedic consultation might be helpful."); May 2013 VA Post Deployment Transition Provider Note ("Patient is still experiencing left shoulder pain and did not have the MRI done in the fall and after much discussion is willing to have that...").  However, the record does not indicate that the Veteran has undergone an MRI to determine the cause of the Veteran's persistent left shoulder pain.  

While the Board recognizes that pain itself is not a "disability", see Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), a review of the entire record suggests that it is at least as likely as not that the Veteran has a current left shoulder disability that is the cause of his persistent left shoulder pain.  Gilbert, 1 Vet. App. at 53-56.  The evidence suggests more than simply pain, but a disability that causes pain.    

The Board finds that the Veteran was injured in an explosion during his active duty service in Iraq, that he has consistently complained of left shoulder pain since that in-service event, and, giving the Veteran the benefit of the doubt, the evidence is at least in equipoise with respect to whether the Veteran had a left shoulder disability upon separation from the military that has persisted to the present time.  See March 2010 Report of Medical Examination.

Because a provisional diagnosis has been made by a medical professional and the Veteran has consistently asserted the symptoms have been continuous since the diagnosed injury, the Board finds that the evidence of record sufficient to establish a current disability and an etiological link between that disability and the Veteran's military service.  See Jandreau, 492 F.3d at 1376-1377.

Accordingly, after considering the evidence of record in its entirety, the Board concludes that the evidence is at least in equipoise on the claim for service connection for a left shoulder disability and, so, the Veteran's claim is granted.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, 1 Vet. App. at 53-56.  The nature and extent of the problem is not before the Board at this time.   

b. Bilateral Elbows

The Veteran asserts entitlement to service connection for a bilateral elbow disability.  He contends that this injury was also incurred as a result of the 2005 explosion.

The Veteran was provided a VA examination in connection with his claim of entitlement to service connection for a bilateral elbow disability.  The examiner reviewed the medical record, performed a physical evaluation of the Veteran, and concluded that the Veteran has "normal clinical...bilateral elbows."  See July 2010 VA Compensation & Pension Examination (General Medical).  The VA examiner determined that Veteran had normal range of motion of both elbows, that the Veteran did not exhibit objective evidence of pain on active motion, and that there was neither painful motion nor additional limitations on motion after three repetitions of the range of motion testing.  Id.  The VA examiner also performed sensory and reflex tests that did not reveal any abnormality with respect to the Veteran's elbows.  Id.  In short, the VA examiner found no clinical abnormalities in the Veteran's elbows despite an extensive examination.

The conclusions in the report on the July 2010 VA examination are consistent with the findings of other physicians who have examined the Veteran.  During an examination to evaluate the effects of the Veteran's traumatic brain injury (TBI), another VA examiner tested the Veteran's upper extremities for strength and reflexes and found no abnormalities.  See August 2013 VA Compensation and Pension Examination (Central Nervous System).  Yet another physician also tested the Veteran's upper extremities in a neurological examination and found no abnormalities.  See July 2013 VA Neurology Consult Report.  Despite the Veteran's subjective reports of pain, medical professionals have not diagnosed the Veteran with a disability of either elbow.  

The Board notes that one physician has indicated that the Veteran has a "history of back and elbow pain as noted consistent with lateral epicondylitis."  February 2011 Post Deployment Transition Provider Note.  The Board does not interpret this as a diagnosis of bilateral epicondylitis and later records support the conclusion that, at best, the epicondylitis was posited as a possible diagnosis.  See November 2013 Primary Care Note (noting "b/l elobw [sic] pain - managing ok right now" and "orthopedic referral for the persisting left elbow pain").  In addition, the diagnosis relies heavily on the Veteran's reports which were available to and considered by the VA examiner who found no abnormalities.  See July 2010 VA Compensation & Pension Examination (General Medical).  

The Board finds that the July 2010 VA examination was a more thorough evaluation of the Veteran's elbows and the VA examiner's conclusion that the Veteran's elbows are clinically normal is consistent with the findings of other medical professionals who have specifically evaluated the Veteran's elbows with respect to range of motion, sensory responses, reflexes, and strength.  See, e.g., August 2013 VA Compensation and Pension Examination (Central Nervous System); July 2013 VA Neurology Consult Report.  The Board finds the July 2010 VA examiner's opinions more probative of the current condition of the Veteran's elbows, particularly with respect to the existence of a current disability.

While the Veteran is competent to report (1) symptoms observable to a layperson (e.g. pain); (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, the Board need not find a lay Veteran competent to render a diagnosis of a complex medical condition, particularly where there are multiple medical conditions with overlapping symptoms, nor need the Board give any probative weight to bald assertions by a lay Veteran regarding the correct diagnosis of his subjective symptoms.  King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  The record does not reflect that the Veteran has the sort of training and medical knowledge required to diagnose a disability of the elbows and the Board finds he is not competent to opine on the correct diagnosis or etiology of his bilateral elbow symptoms under the facts of this case.  Jandreau, 492 F.3d at 1377.

Unlike the first issue the Board has addressed, the Board finds that the most probative evidence of record establishes that the Veteran does not currently suffer from a bilateral elbow disability at this time.  In this regard, while the Board credits reports of pain made by the Veteran to his medical providers, without a diagnosed or identifiable underlying malady or condition, pain does not in and of itself constitute a disability for which service connection may be granted.  In this case, there is significant evidence against this claim.     

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131.  Accordingly, because the Board finds that the Veteran does not have a bilateral elbow disability, the criteria for establishing service connection for a bilateral elbow disability have not been met.  38 C.F.R. § 3.303; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability there can be no valid claim."); see also Gilpin v. West, 155 F.3d 1353, 1355 (Fed. Cir. 1998).  

After considering the evidence of record in its entirety, the Board concludes that the preponderance of the evidence is against the claim for service connection for a bilateral elbow disability.  The benefit of the doubt rule does not apply and the Veteran's claim is denied.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, 1 Vet. App. at 53-56.

c. Right Hand

The Veteran asserts entitlement to service connection for a right hand disability.  The Veteran's service treatment records reflect an in-service fracture of his right hand.

The Veteran was provided a VA examination in connection with his claim of entitlement to service connection for a right hand disability.  The examiner reviewed the medical record, performed a physical evaluation of the Veteran, and concluded that the Veteran has a "normal clinical...right hand."  See July 2010 VA Compensation & Pension Examination (General Medical).  The VA examiner determined that Veteran had normal range of motion with no objective evidence of pain on active motion and that there was neither painful motion nor additional limitations on motion after three repetitions of the range of motion testing.  Id.  The VA examiner also performed sensory and reflex tests that did not reveal any abnormality with respect to the Veteran's right hand.  Id.  In short, the VA examiner found no clinical abnormalities in the Veteran's right hand despite an extensive examination.

The conclusions in the report on the July 2010 VA examination are consistent with the findings of other physicians who have examined the Veteran.  During an examination to evaluate the effects of the Veteran's traumatic brain injury (TBI), another VA examiner tested the Veteran's upper extremities, including his wrists, grip, and pinch, for strength and reflexes and found no abnormalities with respect to the right hand.  See August 2013 VA Compensation and Pension Examination (Central Nervous System).  Yet another physician also tested the Veteran's upper extremities in a neurological examination and found no abnormalities with respect to the right hand.  See July 2013 VA Neurology Consult Report.  Despite the Veteran's subjective reports of pain, medical professionals have not diagnosed the Veteran with a right hand disability.  

While the Veteran is competent to report (1) symptoms observable to a layperson (e.g. pain); (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, the Board need not find a lay Veteran competent to render a diagnosis of a complex medical condition, particularly where there are multiple medical conditions with overlapping symptoms, nor need the Board give any probative weight to bald assertions by a lay Veteran regarding the correct diagnosis of his subjective symptoms.  King, 700 F.3d at 1344-45.  The record does not reflect that the Veteran has the sort of training and medical knowledge required to diagnose a right hand condition and the Board finds he is not competent to opine on the correct diagnosis or etiology of his right hand symptoms under the facts of this case.  Jandreau, 492 F.3d at 1377.

The Board finds that the most probative evidence of record establishes that the Veteran does not currently suffer from a right hand disability.  In this regard, while the Board credits reports of pain made by the Veteran to his medical providers, without a diagnosed or identifiable underlying malady or condition, pain does not in and of itself constitute a disability for which service connection may be granted.  As above, unlike the first issue addressed by the Board, there is significant evidence against this claim.   

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131.  Accordingly, because the Board finds that the Veteran does not have a right hand disability, the criteria for establishing service connection for a right hand disability have not been met.  38 C.F.R. § 3.303; Brammer, 3 Vet. App. at 225 ("In the absence of proof of a present disability there can be no valid claim."); see also Gilpin, 155 F.3d at 1355.  

After considering the evidence of record in its entirety, the Board concludes that the preponderance of the evidence is against the claim for service connection for a right hand disability.  The benefit of the doubt rule does not apply and the Veteran's claim is denied.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, 1 Vet. App. at 53-56.

d. Cervical Spine (Neck)

The Veteran asserts entitlement to service connection for a cervical spine disability.  He contends that this injury was incurred as a result of the 2005 explosion discussed above.

The Veteran was provided a VA examination in connection with his claim of entitlement to service connection for a cervical spine disability.  The examiner reviewed the medical record, including imaging studies, performed a physical evaluation of the Veteran, and concluded that the Veteran has a "normal clinical...cervical spine."  See July 2010 VA Compensation & Pension Examination (General Medical).  The VA examiner determined that Veteran had normal range of motion of the cervical spine with no objective evidence of pain on active motion.  Id.  

The conclusions in the report on the July 2010 VA examination are consistent with the findings of other physicians who have examined the Veteran.  For instance, the Veteran's service records contain imaging studies of the Veteran's neck that found no abnormalities.  See, e.g., January 2008 Radiologic Examination Report.  In addition, a post-service examination of the Veteran's cervical spine by another physician revealed that he had full range of motion.  See October 2010 Post Deployment Transition Provider Note.  Despite the Veteran's subjective reports of pain, medical professionals have not diagnosed the Veteran with a cervical spine disability.  

While the Veteran is competent to report (1) symptoms observable to a layperson (e.g. pain); (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, the Board need not find a lay Veteran competent to render a diagnosis of a complex medical condition, particularly where there are multiple medical conditions with overlapping symptoms, nor need the Board give any probative weight to bald assertions by a lay Veteran regarding the correct diagnosis of his subjective symptoms.  King, 700 F.3d at 1344-45.  The record does not reflect that the Veteran has the sort of training and medical knowledge required to diagnose a cervical spine disability and the Board finds he is not competent to opine on the correct diagnosis or etiology of his cervical spine symptoms under the facts of this case.  Jandreau, 492 F.3d at 1377.

Moreover, the most recent medical records indicate that the Veteran's symptoms of pain have subsided.  See, e.g., May 2013 VA Post Deployment Transition Provider Note ("No neck pain or stiffness.").  In any event, without a diagnosed or identifiable underlying malady or condition, pain does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez, 13 Vet. App. at 285.

The Board finds that the most probative evidence of record establishes that the Veteran does not currently suffer from a cervical spine disability.  

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131.  

Accordingly, because the Board finds that the Veteran does not have a cervical spine disability, the criteria for establishing service connection for a cervical spine disability have not been met.  38 C.F.R. § 3.303; Brammer, 3 Vet. App. at 225 ("In the absence of proof of a present disability there can be no valid claim."); see also Gilpin, 155 F.3d at 1355.  

Accordingly, after considering the evidence of record in its entirety, the Board concludes that the preponderance of the evidence is against the claim for service connection for a cervical spine disability.  The benefit of the doubt rule does not apply and the Veteran's claim is denied.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, 1 Vet. App. at 53-56.


e. Lumbar Spine (Back)

The Veteran asserts entitlement to service connection for a lumbar spine disability.  He contends that this injury was incurred as a result of the 2005 explosion discussed above.

Unlike the first issue addressed by the Board and granted, there is a significant amount of evidence that not only does not support this claim, but provides highly probative evidence against this claim.  For example:  The Veteran was provided a VA examination in connection with his claim of entitlement to service connection for a lumbar spine disability.  The examiner reviewed the medical record, including imaging studies, performed a physical evaluation of the Veteran, and concluded that the Veteran has a "normal clinical...lumbar spine."  See July 2010 VA Compensation & Pension Examination (General Medical).  The VA examiner determined that Veteran had normal range of motion of the lumbar spine with no objective evidence of pain on active motion.  Id.  

The conclusions in the report on the July 2010 VA examination are consistent with the available radiological examinations and physical examinations of the Veteran's lumbar spine.  For instance, the Veteran's service records contain imaging studies of the Veteran's lumbar spine that found no abnormalities.  See, e.g., January 2008 Radiologic Examination Report.  In addition, a post-service examination of the Veteran's lumbar spine by another physician revealed that he had full range of motion, though the physician did note tenderness.  See October 2010 Post Deployment Transition Provider Note.  Despite the Veteran's subjective reports of pain, medical professionals have not diagnosed the Veteran with a lumbar spine disability.  

While the Veteran is competent to report (1) symptoms observable to a layperson (e.g. pain); (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, the Board need not find a lay Veteran competent to render a diagnosis of a complex medical condition, particularly where there are multiple medical conditions with overlapping symptoms, nor need the Board give any probative weight to bald assertions by a lay Veteran regarding the correct diagnosis of his subjective symptoms.  King, 700 F.3d at 1344-45.  The record does not reflect that the Veteran has the sort of training and medical knowledge required to diagnose a lumbar spine disability and the Board finds he is not competent to opine on the correct diagnosis or etiology of his lumbar spine symptoms under the facts of this case.  Jandreau, 492 F.3d at 1377.

Without a diagnosed or identifiable underlying malady or condition, pain does not in and of itself constitute a disability for which service connection may be granted.  So, despite the persistence of low back pain, the Board finds that the greater weight of the medical evidence of record establishes that the Veteran does not have a lumbar spine disability or functional limitations with respect to the lumbar spine.  As above, while the injury in service is not at issue, there is significant evidence against the fact that the Veteran has a back disability at this time.   

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131.  Accordingly, because the Board finds that the Veteran does not have a lumbar spine disability, the criteria for establishing service connection for a lumbar spine disability have not been met.  38 C.F.R. § 3.303; Brammer, 3 Vet. App. at 225 ("In the absence of proof of a present disability there can be no valid claim."); see also Gilpin, 155 F.3d at 1355.  

After considering the evidence of record in its entirety, the Board concludes that the preponderance of the evidence is against the claim for service connection for a lumbar spine disability.  The benefit of the doubt rule does not apply and the Veteran's claim is denied.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, 1 Vet. App. at 53-56.  In this regard, it is important for the Veteran to understand that the standard is a simple one: at least as likely as not (50% or greater chance).  

Overall in this case, due to the negative evidence cited above, which is significant, the Board has found that there is less likely a chance (less than 50%) that four of the five disabilities cited above exist at this time.  The remaining issue, that has less negative evidence, places the issue into the realm of equipoise (a 50/50 chance), providing the basis to grant this claim. 
Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the instant case, notice was provided to the Veteran in July 2010, prior to the initial adjudication of his request for service connection for a left shoulder disability, a bilateral elbow disability, a right hand disability, a cervical spine disability, and a lumbar spine disability in September 2010.  The Veteran also received multiple additional VCAA notice letters prior to the most recent adjudication of these claims in February 2012.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, and was told that he needed to provide the names of the persons, agency, or company who had additional records to help decide his claim.  He was also informed that VA would attempt to determine what additional information was needed to process his claim, and that VA would schedule a VA examination if appropriate, obtain VA medical records, obtain service records, and obtain private treatment reports as indicated.  As the contents of the notice letters fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the Board concludes that VA satisfied its duties to notify the Veteran.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

VA satisfied its duty to seek relevant records.  VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's service treatment records and VA treatment records.  The Board notes that recent medical records indicate that the Veteran currently receives disability benefits from the Social Security Administration (SSA).  See, e.g., June 2013 VA Psychotherapy Evaluation (Addendum) ("He receives SSDI for mental health and VA SC (70%).").  The record indicates that the SSA records relate to the Veteran's mental health conditions, for which he now has been granted a 100 percent evaluation by the VA.  Because the SSA records relate to the Veteran's mental health conditions, the Board finds that the records are not pertinent to the determinative issues with respect to the claims now on appeal, specifically, the existence of current physical disabilities of the arms, hand, neck, and back.   The Board finds that the duty to assist does not require the VA to obtain the SSA records prior to adjudicating the claims on appeal.  

The Veteran has not otherwise identified any treatment records not already of record.  The Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

VA also satisfied its duty to obtain a medical examination.  In July 2010, VA provided the Veteran a medical examination with respect to the each of the conditions claimed on this appeal.  The examination is adequate as the VA examiner reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet.  App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to his claims now on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.





ORDER

Entitlement to service connection for a left shoulder disability is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to service connection for a bilateral elbow disability is denied.

Entitlement to service connection for residuals from a right hand fracture (right hand disability) is denied.

Entitlement to service connection for a cervical spine disability (neck disability) is denied.

Entitlement to service connection for a lumbar spine condition (back disability) is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


